


EXHIBIT 10.1.13




ASSIGNMENT AND ASSUMPTION AGREEMENT, CONSENT AND RELEASE


This Assignment and Assumption Agreement, Consent and Release (this
“Assignment”) is made as of December 31, 2011 (the “Effective Date”) by and
among SIERRA NEVADA FACTORING, INC., a Nevada corporation (“Sierra Nevada”) and
FASHION BUG RETAIL COMPANIES, LLC (f/k/a Fashion Bug Retail Companies, Inc.), a
Delaware limited liability company ("Fashion Bug”) and World Financial Network
Bank, as successor by conversion to World Financial Network National Bank
("Bank").


WITNESSETH


WHEREAS, Sierra Nevada, Fashion Bug and Bank are parties to a Private Label
Credit Card Plan Agreement dated August 12, 2009 (as amended, the “Agreement”)
pursuant to which Bank operates a Private Label Credit Card Plan for Fashion Bug
(the “Plan”);


WHEREAS, Sierra Nevada now desires to assign to Fashion Bug all of Sierra
Nevada's right, title, interest, and privilege in and to the Agreement, and
Fashion Bug desires to accept such assignment and assume Sierra Nevada's
obligations under the Agreement; and


WHEREAS, Bank is willing to consent to such assignment and assumption as
described above and agree that Sierra Nevada is released from all liabilities
and obligations relating to the Agreement and the Plan;


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound, Sierra Nevada, Fashion
Bug and Bank hereby covenant and agree as follows:


1.    Assignment by Sierra Nevada. Sierra Nevada hereby assigns, conveys and
transfers to Fashion Bug all of Sierra Nevada's right, title, interest and
privilege in, to and under the Agreement.


2.    Assumption by Fashion Bug. Fashion Bug, for the benefit of Sierra Nevada
and Bank, hereby accepts the assignment, conveyance and transfer of Sierra
Nevada's right, title, interest and privilege in and to the Agreement and
assumes and agrees to perform, fulfill and observe all of the covenants,
agreements, warranties, obligations and liabilities of Sierra Nevada under the
Agreement and the Plan.


3.    Consent and Release by Bank. Bank hereby consents to the foregoing
assignment and assumption of the Agreement and agrees that Sierra Nevada is
released of all liabilities and obligations under the Agreement and any other
agreement related to the Plan which arise on or after the Effective Date.


[THE NEXT PAGE IS THE SIGNATURE PAGE]



1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed the Assignment as of
the day and year first above written.




 
SIERRA NEVADA FACTORING, INC.
 
 
 
 
 
By: ____________________________
 
 
 
 
 
FASHION BUG RETAIL
 
COMPANIES, LLC
 
 
 
 
 
By: ____________________________
 
 
 
 
 
WORLD FINANCIAL NETWORK
 
BANK
 
 
 
 
 
By: ____________________________






















































2